Name: COMMISSION REGULATION (EC) No 2090/97 of 24 October 1997 amending Regulation (EC) No 1895/97 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  trade policy;  cooperation policy
 Date Published: nan

 L 292/6 I EN I Official Journal of the European Communities 25. 10 . 97 COMMISSION REGULATION (EC) No 2090/97 of 24 October 1997 amending Regulation (EC) No 1895/97 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 1 895/97 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil ; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lot C the Annex to Regulation (EC) No 1895/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7 . 1996, p. 1 . 2) OJ L 267, 30 . 9 . 1997, p . 50 . 25 . 10 . 97 MENl Official Journal of the European Communities L 292/7 ANNEX LOT C 1 . Operation No ('): 1863/94 2. Programme: 1994 3 . Recipient (2): Honduras 4. Representative of the recipient: Ministro de la SecretarÃ ­a TÃ ©cnica y de CooperaciÃ ³n Intern . (Setco), Dr Guillermo Molica Chocano, Edificio Plaza Flores , Av . de la Paz , Tegucigalpa, Honduras (tel .: (504 37)66 16; fax : 85 87) 5 . Place or country of destination : Honduras 6 . Product to be mobilized: vegetable oil : refined rapeseed oil or refined sunflower oil 7 . Characteristics and quality of the goods (3) ( s) Q: see OJ C 1 14, 29 . 4. 1991 , p. 1 ( III . A. ( 1 ) (a) or (b)) 8 . Total quantity (tonnes net): 80 9 . Number of lots : 1 10 . Packaging and marking (ft): see OJ C 267, 13 . 9 . 1996 , p. 1 ( 10.4 A, B and C (2)) see OJ C 114, 29 . 4. 1991 , p. 1 ( III.A. (3)) Language to be used for the marking: Spanish 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12 . Stage of supply: free at destination 13 . Port of shipment:  14. Port of landing specified by the recipient:  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing : Almacenes de Deposito SA (Aldesa), San Pedro Sula, Cortes , frente a Unitec , Honduras CA 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 3 to 16 . 11 . 1997 18 . Deadline for the supply: 14 . 12 . 1997 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 14 . 10 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 10 . 11 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 14. 12 . 1997 (c) deadline for the supply: 11 . 1 . 1998 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire , Attn Mr T. Vestergaard, Batiment Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Brussels telex : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4):  L 292/8 EN Official Journal of the European Communities 25 . 10 . 97 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (5) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certific ­ ate . (*) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: ' the words "European Com ­ munity"'. P) Tenders shall be rejected unless they specify the type of oil to which they relate.